Title: Mercy Otis Warren to Abigail Adams, 3 July 1776
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth July 3d 1776
     
     A Lame Hand still prevents me the free use of Either the Nedle or the pen. Yet I take up the Latter and Attempt a Line or two just to Let my Dear Friend know that both myself and Family are in better Health than when she was at Plimouth.
     I Enclose a Number of papers which Came to hand yesterday from Philadelphia, with Directions to send them to the foot of Pens Hill when Read. I also send several Manuscripts Left in my hands for which am much Obliged.
     When a Good opportunity presents should be glad you would Return two or three things which I wont say I Consented You should Cary away, but Confide in your Word that No one else should see them. Do with my Love to your amiable sister tell her I Cannot but Regret that I was prevailed upon by the importunity of Friendship to suffer Copies of Certain Letters to be taken and if you and she both Could make your selves willing Either to Return or to Destroy them it would Gratify one who loves them. I have Reasons sufficient for such a Request.
     My paper and pen is too bad, my finger too sore, my time too limited and my Capacity too Circumscribed to Express the Ideas which ought to arise in Every Generous Breast on the Late Horrid Conspiracy. Heaven will Frown the perpetrators of such Black Deeds into Distruction and shake to the Centre the Throne of Their Guilty Master.
     I do not Expect to see you very soon. The accounts we have of the small pox at the Northward are such that I think it unsafe for any who have not had that Distemper to Venture beyond Braintree.
     
      You will I hope soon write a Long Letter to your affectionate Friend,
      M Warren
     
     
      PS Love to the Children.
     
     
    